              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RICKY DOUGLAS CRAWFORD, JR.,     )
                                 )
              Petitioner,        )
                                 )       1:16CV476
     v.                          )       1:14CR138-1
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Petitioner Ricky Douglas Crawford, Jr., a federal

prisoner, brings a Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255. (Doc. 60.)

I.   INTRODUCTION

     In this case, Petitioner was found guilty of one count of

armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d),

and one count of carry and use of a firearm, by discharging,

during and in relation to a crime of violence in violation of 18

U.S.C. §§ 924(c)(1)(A)(iii). (See Doc. 21.) He was subsequently

sentenced to 382 months imprisonment as a career offender. (Doc.

31.) Petitioner’s career offender enhancement was based on prior

North Carolina convictions of common law robbery and assault

with a deadly weapon with intent to kill inflicting serious
injury. (Presentence Report (Doc. 26) ¶ 22.) Petitioner appealed

his Judgment to the United States Court of Appeals for the

Fourth Circuit, and that court affirmed. (Docs. 51, 55.)

    On May 11, 2016, Petitioner submitted his § 2255 Motion.

(Doc. 60.)   In his § 2255 Motion, Petitioner raises four grounds

for relief, challenging his convictions and sentence based on

(1) prosecutorial misconduct; (2) ineffective assistance of

counsel by both his trial and appellate counsel; (3) his

contention that his prior conviction for common law robbery is

no longer a crime of violence under the Guidelines; and (4) his

contention that his conviction for armed bank robbery is not a

crime of violence, and thus cannot support his § 924(c)

conviction. (Id.) Petitioner also filed a Memorandum, (Doc. 61),

which elaborates on each of his grounds for relief.

    The court previously stayed this matter pending the

decision in Beckles v. United States, 580 U.S. ____, 137 S. Ct.

886 (2017). Based on the decision in that case, the stay was

lifted and the briefing was completed. After Petitioner filed

his original § 2255 Motion, he filed additional Amendments and

Supplements, (Docs. 62, 66, 74, 75). In addition, Petitioner

later filed a Motion to Amend, (Doc. 77), Motion for Judgment on




                              - 2 -
the Pleadings, (Doc. 78), and Motion for Appointment of Counsel,

(Doc. 80).

II.   DISCUSSION

      A.   Original § 2255 Motion

      In Petitioner’s original § 2255 Motion, he presents four

grounds for relief.

           1.   Ground One — Prosecutorial Misconduct

      In Ground One, Petitioner contends that the prosecutor in

his case engaged in misconduct on multiple occasions during his

trial. In his § 2255 Motion, Petitioner alleges that

      [The] Prosecutor . . . read aloud to the jury a letter
      allegedly written by the [Petitioner] during his
      rebuttal, compelling [the Petitioner] to be a witness
      against himself. Prosecutor introduced Shunta L.
      Frazier as a witness (jail-house informant) to recall
      a conversation between him and the [Petitioner], which
      was misleading the jury to believe it was a
      confession. Prosecutor called an alleged accomplice as
      a witness, Shiheem Williamson, the statements against
      interest were not supported by corroborating
      circumstances as required. Prosecutor did not provide
      any proof that the [Petitioner] gained knowledge of a
      confederates intent to carry or use a gun, other than
      [the] alleged accomplice’s testimony.

(Motion (Doc. 60) ¶ 12 (Ground One).)

      Thus, it appears that Petitioner brings four individual

claims of prosecutorial misconduct. Petitioner’s first claim

appears to be challenging the prosecutor’s remarks during his

rebuttal argument. “Our circuit has a two-pronged test for


                              - 3 -
determining whether a prosecutor’s misconduct in closing

argument so infected the trial with unfairness as to make the

resulting conviction a denial of due process. Specifically, a

defendant must show [1] that the [prosecutor’s] remarks were

improper and [2] that they prejudicially affected the

defendant’s substantial rights so as to deprive [him] of a fair

trial.” United States v. Wilson, 135 F.3d 291, 297 (4th Cir.

1998) (internal citations and quotations omitted). In this case,

Petitioner argues that the prosecutor engaged in misconduct by

reading aloud a letter that was written by Petitioner and

addressed to Shiheem Williamson, who was Petitioner’s cousin and

alleged accomplice. (Memorandum (Doc. 61) at 7.) Petitioner

alleges that the reading of this letter to the jury amounted to

compelling him to be a witness against himself and thus violated

his Fifth and Sixth Amendment rights. (Id.) However, Petitioner

does not provide any basis to find that the prosecutor’s reading

of the letter that had previously been admitted into evidence

was improper. Furthermore, Petitioner cannot show that reading

the letter during closing arguments prejudicially affected

Petitioner’s substantial rights so as to deprive him of a fair

trial. The letter had already been introduced into evidence in

full prior to this statement, and even absent the letter, there



                             - 4 -
was other substantial evidence introduced to establish

Petitioner’s guilt. Finally, the court gave curative

instructions to the extent that any part of the prosecutor’s

statement implied any type of burden shifting. (See Trial Tr.,

Vol. 4 (Doc. 43) at 58-64.) For all of these reasons, this claim

fails as a matter of law.1

     Petitioner next alleges that the testimony of a jailhouse

informant, Shunta Frazier, misled the jury to believe that

Petitioner confessed. (See Motion (Doc. 60) ¶ 12.) It appears

that Petitioner alleges that Mr. Frazier was an agent for the

government or a confidential informant placed in his cell to

improperly elicit information from him. (See Memorandum (Doc.

61) at 4–6.) However, he provides no support for this conclusory

allegation. See United States v. Dyess, 730 F.3d 354, 359 (4th

Cir. 2013) (“[C]onclusory allegations contained in a § 2255




     1  To the extent Petitioner may also be challenging the
admissibility of the letter during trial, the court notes that
the letter was authenticated by Shiheem Williamson and by April
Blackwell, who received the letter from Petitioner and delivered
it to Williamson. Williamson provided the letter to his lawyer
who provided it to the Government, and there is no indication of
any Government or state action in the creation or seizure of the
letter. In addition, Williamson testified, and the letter was
written by Petitioner. Thus, contrary to Petitioner’s present
claims, the letter was not a testimonial statement of a non-
testifying co-defendant that would implicate. Bruton v. United
States, 391 U.S. 123, 135-36 (1968).

                             - 5 -
petition may be disposed of without further investigation by the

[d]istrict [c]ourt.” (internal quotation marks omitted)).

Petitioner also argues that the prosecutor characterized the

testimony from Mr. Frazier as a “confession” by Petitioner,

which amounted to prosecutorial misconduct. (Motion (Doc. 60)

¶12.)   However, it is not clear how such a characterization

would amount to prosecutorial misconduct. Moreover, the trial

transcript does not support Petitioner’s allegation that this

prior conversation between Mr. Frazier and Petitioner was in any

way characterized as a confession. Specifically, throughout

Mr. Frazier’s testimony, the prosecutor questioned Mr. Frazier

about any “conversations” he may have had with Petitioner, but

does not make any reference to a “confession.” (See Trial Tr.,

Vol. 3 (Doc. 41)] at 201–06.) Indeed, it appears that Petitioner

is actually seeking to raise an evidentiary challenge to the

introduction of Mr. Frazier’s testimony in full, rather than a

prosecutorial misconduct challenge. In this regard, Petitioner

contends that Mr. Frazier’s testimony was inadmissible because

it was not supported by corroborating evidence. However, this

argument also does not afford Petitioner any relief. Petitioner

does not provide any basis for requiring corroborating evidence,

and Petitioner has not presented any reason to conclude that the



                              - 6 -
testimony would be inadmissible. Based on later arguments,

Petitioner may be contending that the evidence was admitted

under Fed. R. Evid. 804(b)(3) as an exception to the general

rule against hearsay and that corroboration was therefore

required. However, Fed. R. Evid. 804(b)(3) did not apply;

instead, under Fed. R. Evid. 801(d)(2), Mr. Frazier’s testimony

as to Petitioner’s statements was not hearsay at all, and this

claim is meritless.2

     Petitioner similarly contends that the prosecutor committed

misconduct by calling his alleged accomplice Shiheem Williamson

to testify when the testimony was not supported by corroborating

evidence. As with his prior contention as to Mr. Frazier,

Petitioner appears to be challenging the admissibility of

Mr. Williamson’s testimony based upon the lack of corroboration.




     2 Moreover, evidentiary challenges such as this should be
litigated at trial and on appeal, not on collateral review. A
claim raised for the first time in a § 2255 motion generally is
not reviewable unless a defendant demonstrates “both (1) ‘cause’
excusing his . . . procedural default, and (2) ‘actual
prejudice’ resulting from the errors of which he complains.”
United States v. Frady, 456 U.S. 152, 167–68 (1982). Further,
non-constitutional claims that could have been raised on appeal,
but were not, may not be asserted in collateral proceedings.
Stone v. Powell, 428 U.S. 465 (1976). Petitioner has not
provided any cause excusing the procedural default, nor has he
established actual prejudice. Therefore, Petitioner is precluded
from bringing this evidentiary challenge as a new claim on
collateral review.

                             - 7 -
However, the court notes that on direct appeal to the Fourth

Circuit, Petitioner raised a challenge to the admissibility

Mr. Williamson’s testimony, and this argument was rejected by

the Fourth Circuit. United States v. Crawford, 626 F. App’x 405,

408 (4th Cir. 2015). Petitioner cannot challenge

Mr. Williamson’s testimony on collateral review after litigating

this challenge on direct appeal. Boeckenhaupt v. United States,

537 F.2d 1182, 1183 (4th Cir. 1976). To the extent Petitioner’s

claim here differs from his challenge to Mr. Williamson’s

testimony on appeal, it fails on its merits. Petitioner again

appears to claim that the testimony needed corroboration because

it was admitted under Fed. R. Evid. 804(b)(3) as an exception to

the general rule against hearsay. However, under Fed. R. Evid.

801(d)(2), Williamson’s testimony as to Petitioner’s statements

was not hearsay at all. Therefore, Petitioner’s claim fails as a

matter of law and will be denied.

    In his final contention in Ground One, Petitioner argues

that the Government did not satisfy its burden of proof because

the prosecutor did not show that Petitioner had knowledge of his

alleged accomplice’s intent to use or possess the gun.

Petitioner argues that the Government did not present sufficient

evidence to prove possession or use of the gun because there was



                             - 8 -
no firearm found on Petitioner and because the testimony of the

alleged accomplice, Mr. Williamson, was not supported by

corroborating evidence. (See Memorandum (Doc. 61) at 4.) As

previously noted, Petitioner’s challenge as to Mr. Williamson’s

testimony fails as a matter of law under Boeckenhaupt and is

meritless in any event. To the extent that Petitioner is

challenging the sufficiency of the evidence presented by the

Government, that claim also fails as a matter of law under

Boeckenhaupt. At the conclusion of Petitioner’s trial, he

brought a Rule 29 motion raising such a challenge, which was

denied by the court. (See Trial Tr., Vol. 3 (Doc. 43) at 26–27.)

On direct appeal, Petitioner challenged the denial of his Rule

29 motion, and the Fourth Circuit rejected that challenge.

Crawford, 626 F. App’x at 408. As previously noted, Petitioner

cannot use § 2255 to re-litigate an issue that has already been

ruled on during direct appeal. Therefore, Petitioner’s

challenges as to the sufficiency of the evidence presented by

the Government also fail as a matter of law and will be denied.

         2.   Ground Two — Ineffective Assistance of Trial
              Counsel and Appellate Counsel

    In Ground Two of his § 2255 Motion, Petitioner brings

ineffective assistance of counsel claims against both his




                             - 9 -
counsel at trial and on direct appeal. Specifically, Petitioner

asserts that his

    [t]rial attorney did not file a Fifth [] Amendment
    coerced confession claim, did not file any motions to
    supress [sic] or substantiate as requested, did not
    bring to the court[’]s att[ention] during sentencing
    that [Petitioner] only served one sentence for both
    prior [c]areer [] [o]ffender predicates. Appeal
    attorney did not raise the issue of the [Petitioner’s]
    Fifth Amendment rights were violated, he did not bring
    to the court[’]s attention that [c]ommon [] [l]aw
    robbery is not a violent felony and he misquoted
    Shunta L. Frazier’s testimony in his Brief of
    Appellant. . . . Appellate attorney did not challenge
    whether [a]rmed [b]ank [r]obbery was a crime of
    violence according to the jury instructions.

(Motion (Doc. 60) ¶ 12 (Ground Two).) In order to prove

ineffective assistance of counsel, a petitioner must establish,

first, that his attorney’s performance fell below a reasonable

standard for defense attorneys and, second, that he was

prejudiced by this performance. See Strickland v. Washington,

466 U.S. 668 (1984). With respect to the first prong of

Strickland, a petitioner bears the burden of affirmatively

showing deficient performance. See Spencer v. Murray, 18 F.3d

229, 233 (4th Cir. 1994). With respect to the second prong, to

show prejudice, a petitioner must show that there is a

reasonable probability that but for counsel’s unprofessional

errors, the result of the proceeding would have been different.

Strickland, 466 U.S. at 694. In Ground Two, Petitioner brings


                             - 10 -
seven individual ineffective assistance challenges, three of

which are against his trial counsel and four of which are

against his appellate counsel.

              i.    Ineffective Assistance of Trial Counsel

    As to his challenges against his trial counsel, Petitioner

first alleges that his counsel was ineffective for failing to

challenge the Government’s introduction of a coerced confession.

As discussed above with respect to Ground One, to the extent

Petitioner is raising challenges to the admissibility of

Mr. Frazier’s testimony, this claim fails as a matter of law.

Furthermore, Petitioner has not presented any basis to show that

his statements to Mr. Frazier were not voluntary, or that there

would have been any valid basis to object to the admissibility

of this evidence. Thus, Petitioner’s attorney could not have

prejudiced his case by failing to raise a baseless objection to

Mr. Frazier’s testimony on these grounds.

    In his second claim against his trial counsel, Petitioner

argues that his trial counsel was ineffective for failing to

file a Motion to Suppress or what Petitioner calls a “Motion to

Substantiate,” after Petitioner requested him to do so.

Petitioner provides no support for why either of these motions

should have been filed, and as such, these conclusory



                             - 11 -
allegations do not afford Petitioner any relief. The court notes

that according to the affidavit of Petitioner’s trial counsel,

Petitioner did write counsel a letter requesting that a motion

to suppress be filed based on an alleged violation of his Fourth

Amendment rights when the police searched his home following his

arrest. (See Response (Doc. 70), Attach. B.) However, Petitioner

acknowledges in that same letter that counsel would likely reply

that there was no evidence to suppress. (Id.) Indeed, there

appears to be no indication anywhere in the record that there

was any evidence introduced from the search of Petitioner or his

home at the time of his arrest. In a subsequent letter to his

trial counsel, Petitioner appears to suggest that he would like

Mr. Williamson’s testimony suppressed. (Id.) However, Petitioner

provides no grounds on which counsel could have based that

motion. To the extent Petitioner seeks to challenge the

credibility of Williamson’s testimony, these issues were raised

by counsel during the trial and ultimately resolved by the jury.

Petitioner also contends that his trial counsel should have

filed a pre-trial “Motion to Substantiate.” Again, Petitioner

provides no indication of what specific type of motion should

have been filed and no reason for why this motion should have

been filed, aside from his conclusory statement that the



                             - 12 -
evidence against him was not sufficient. Even if counsel had

filed this motion, it would not have changed the outcome in

Petitioner’s case because any motion regarding the issue of

substantiation would essentially be a review of the same

evidence later reviewed in the Rule 29 Motion that was denied at

trial. That denial was later affirmed on direct appeal.

Therefore, Petitioner has not shown that trial counsel was

deficient or that counsel’s actions in regards to either a

Motion to Suppress or Motion to Substantiate caused prejudice.

    In his third claim against his trial counsel, Petitioner

contends that his trial counsel was ineffective for failing to

object to the use of his prior consolidated convictions as

individual predicates to support his classification as a career

offender. Specifically, Petitioner contends that “[p]rior to

sentencing defendant advised [counsel] that he only served one

sentence for both prior state convictions being considered for

Career Offender predicates.” (Memorandum (Doc. 61) at 11.)

Petitioner also notes that counsel advised him that regardless

of whether or not he served one sentence, these convictions

could count as individual predicates because there was an

intervening arrest. (Id.) Petitioner’s claim is essentially a

claim under United States v. Davis, 720 F.3d 215 (4th Cir.



                             - 13 -
2013). Davis held that “a consolidated sentence under North

Carolina law is a single sentence for purposes of the career

offender enhancement.” Id. at 216. However, in this case,

Petitioner’s two predicates, (1) North Carolina common law

robbery and (2) assault with a deadly weapon with intent to kill

inflicting serious injury, were two wholly separate offenses

with individual sentences. (See Presentence Report (Doc. 26)

¶ 39, 43.) In fact, Petitioner was sentenced for common law

robbery on April 2, 2003, and he was sentenced for assault with

a deadly weapon with intent to kill inflicting serious injury on

July 14, 2004. (Response (Doc. 70), Attachs. C, E.) Petitioner’s

original sentence of 20 to 24 months for the common law robbery

conviction was suspended and he was placed on supervised

probation for 60 months. (Id., Attach. C.) During that time

period, Petitioner violated his terms of probation and the court

revoked his suspended sentence and imposed an active sentence of

20 to 24 months. (Id., Attach. D.) Petitioner received a

sentence of 93 to 121 months for the assault with a deadly

weapon with intent to kill inflicting serious injury conviction.

(Id., Attach. E.) While Petitioner’s active sentence for his

assault conviction appears to have overlapped with the sentence

Petitioner was required to serve upon revocation of his



                             - 14 -
suspended sentence in the common law robbery case, it is clear

from the different offense numbers, different dates of judgment,

and independent judgments in each case that these were not

consolidated convictions. Therefore, even if Petitioner’s

counsel had raised a claim under Davis, Petitioner would not

have succeeded on this claim. Thus, Petitioner cannot show that

his counsel failed to reasonably perform or that counsel caused

prejudice by failing to raise this challenge at trial.

              ii. Ineffective Assistance of Appellate Counsel

    Next, Petitioner brings four individual claims of

ineffective assistance of counsel against his appellate counsel.

Such claims are judged using the Strickland test set out

previously. See Lawrence v. Branker, 517 F.3d 700, 708–09 (4th

Cir. 2008). Appellate counsel need not raise on appeal every

non-frivolous issue requested by a defendant. Jones v. Barnes,

463 U.S. 745, 751 (1983); see also Smith v. Murray, 477 U.S.

527, 535 (1986); Evans v. Thompson, 881 F.2d 117, 124 (4th Cir.

1989) (declaring that counsel pursued sound strategy when he

“determined what he believed to be petitioner’s most viable

arguments and raised them on appeal.”) Winnowing out weaker

arguments to press forward with more important points is part of

effective appellate advocacy. Jones, 463 U.S. at 751–52.



                             - 15 -
Prejudice can be shown by demonstrating that “‘counsel omitted

significant and obvious issues while pursuing issues that were

clearly and significantly weaker.’” Bell v. Jarvis, 236 F.3d

149, 180 (4th Cir. 2000) (quoting Mayo v. Henderson, 13 F.3d

528, 533 (2d Cir. 1994)). Here, Petitioner contends that his

appellate counsel was ineffective for failing to raise his Fifth

Amendment coerced confession claim. However, as previously

noted, Petitioner has failed to present any basis to support

such a challenge. Therefore, Petitioner’s counsel was justified

in winnowing out this argument in favor of more important issues

on appeal. Moreover, raising such a baseless claim would not

have changed the outcome of Petitioner’s case, and Petitioner

fails to show that his appellate counsel’s actions prejudiced

him in any way.

    In his second claim against his appellate counsel,

Petitioner argues that his counsel was ineffective for failing

to challenge the use of his prior common law robbery conviction

as a predicate offense to the career offender enhancement.

Specifically, Petitioner contends that his common law robbery

conviction is not a crime of violence under the Guidelines and

thus should not have counted as a valid predicate for the career

offender enhancement. Petitioner is essentially bringing a claim



                             - 16 -
under United States v. Gardner, 823 F.3d 793 (4th Cir. 2016),

which held that North Carolina common law robbery is no longer a

violent felony under the Armed Career Criminal Act, after

Johnson v. United States, 576 U.S. ____, 135 S. Ct. 2551 (2015).

However, counsel could not have based any argument on

inapplicable cases or cases not yet decided, and counsel was

also not ineffective for failing to anticipate changes in case

law. Moreover, Gardner has since been abrogated, see United

States v. Dinkins, 928 F.3d 349 (4th Cir. 2019), and even before

Dinkins, the Fourth Circuit held that common law robbery was a

crime of violence under the Sentencing Guidelines. See United

States v. Gattis, 877 F.3d 150, 158 (4th Cir. 2017, cert.

denied, ____ U.S. ____, 138 S. Ct. 1572 (2018). Thus,

Petitioner’s common law robbery conviction would still qualify

as a predicate supporting Petitioner’s status as a career

offender, and his attorney could not have prejudiced him by

failing to bring this challenge.

    In his third claim against his appellate counsel,

Petitioner contends that his counsel misquoted the testimony of

Mr. Frazier in his brief on appeal. After careful review of the

record and the brief counsel submitted on direct appeal, there

do not seem to be any discrepancies between counsel’s summary of



                             - 17 -
Mr. Frazier’s testimony and the testimony noted in the

transcript. See Brief of Appellant in United States v. Crawford,

No. 15-4064, 2015 WL 3883149, at *8. Moreover, there is no basis

to find that counsel’s characterization of Mr. Frazier’s

testimony in the appeal brief prejudiced Petitioner in any way.

Therefore, Petitioner’s claim of ineffective assistance on this

ground lacks merit and will be denied.

    In his final claim against his appellate counsel,

Petitioner contends that his attorney was ineffective for

failing to challenge the classification of armed bank robbery as

a crime of violence. Specifically, Petitioner contends that bank

robbery is not a crime of violence because it does not meet the

level of force required under the force clause of

§ 924(c)(3)(A). It appears that Petitioner is attempting to

challenge the validity of his conviction under

§ 924(c)(1)(A)(iii) for carry and use of a firearm, by

discharging, during and in relation to a crime of violence.

However, in United States v. McNeal, 818 F.3d 141 (4th Cir.

2016), the Fourth Circuit determined that armed bank robbery is

a crime of violence under the force clause of § 924(c)(3)(A).

Thus, Petitioner cannot show that his counsel caused prejudice

by failing to raise this claim on appeal.



                             - 18 -
         3.   Ground Three — Challenge to Career Offender
              Status

    In Ground Three of his Motion, Petitioner challenges his

classification as a career offender under the Guidelines.

Petitioner argues that under Johnson, his prior conviction for

common law robbery is no longer a crime of violence. However,

under Beckles v. United States, 580 U.S. ____, 137 S. Ct. 886

(2017), the advisory United States Sentencing Guidelines are not

subject to the type of vagueness challenge under the Due Process

Clause that prevailed in Johnson with respect to the Armed

Career Criminal Act.   Beckles, 137 S. Ct. at 895. Thus, like the

petitioner in Beckles, Petitioner cannot obtain relief from his

sentence by challenging the advisory Guidelines based on

Johnson. Moreover, as noted above, Petitioner’s common law

robbery conviction would still qualify as a predicate supporting

Petitioner’s status as a career offender, in light of the Fourth

Circuit’s decision in Gattis, 877 F.3d at 158. Thus,

Petitioner’s claim on this ground fails as a matter of law and

this claim will be denied.

    Petitioner also contends that he was incorrectly classified

as a career offender because his predicate convictions were

consolidated for sentencing. As previously noted in Ground Two,

Petitioner’s claim on this ground is essentially one under Davis


                              - 19 -
and, because Petitioner’s convictions were not actually a

consolidated judgment or consolidated sentence, and the two

individual predicates were in fact distinct offenses with

individual judgments, Petitioner’s claim on this ground also

fails as a matter of law.

         4.   Ground Four — Challenge to Use of Bank Robbery as
              § 924(c) Predicate

    In Ground Four of his Motion, Petitioner argues that armed

bank robbery is not a crime of violence under the force clause

of § 924(c)(3)(A). Specifically, Petitioner contends that “[t]he

elements as instructed to the jury . . . did not require the

jury to find beyond a reasonable doubt the use, attempted use,

or threatened use of physical force.” (Memorandum (Doc. 61) at

15.) Petitioner contends the Government’s alternative theory of

intimidation, rather than direct force or violence, at trial was

improper because intimidation does not meet the requirements of

the force clause. (See id.) Petitioner also appears to contest

the Government’s use of alternative theories as to whether

Petitioner was considered the principal offender or whether he

aided and abetted his co-conspirator.

    However, as noted above, Petitioner’s claim that armed bank

robbery is not a crime of violence under the force clause is

without merit. See McNeal, 818 F.3d at 153 (“Bank robbery under


                             - 20 -
§ 2113(a) ‘by force and violence’ requires the use of physical

force. Bank robbery under § 2113(a), ‘by intimidation,’ requires

the threatened use of physical force. Either of those

alternatives includes an element that is ‘the use, attempted

use, or threatened use of physical force,’ and thus bank robbery

under § 2113(a) constitutes a crime of violence under the force

clause of § 924(c)(3).”). In addition, there is no basis for

concluding that aiding and abetting armed bank robbery would not

still qualify as a crime of violence. See, e.g., United States

v. Polhill, 681 F. App’x 292 (4th Cir. 2017) (rejecting request

to withdraw plea of guilty to “bank robbery and aiding and

abetting bank robbery, 18 U.S.C. §§ 2113(a), 2 (2012) (Count

One), and possession and discharge of a firearm in furtherance

of a crime of violence and aiding and abetting the same, 18

U.S.C. §§ 924(c), 2 (2012) (Count Two)” because “Polhill’s bank

robbery conviction qualified as a predicate crime of violence

for his § 924(c) conviction” in light of McNeal); Nisseau-Bey v.

United States, Criminal Action No. ELH-10-552, 2018 WL 1898261

(D. Md. Apr. 20, 2018) (rejecting § 2255 motion challenging

convictions for “armed bank robbery and aiding and abetting, in

violation of 18 U.S.C. §§ 2113(a), (d), (f) & 2” and “possession

of a firearm in furtherance of a crime of violence and aiding



                             - 21 -
and abetting, in violation of 18 U.S.C. §§ 924(c) & 2” in light

of McNeal); Chesson v. United States, No. 2:12-CR-27-BO-2, 2017

WL 7519380 (E.D.N.C. July 24, 2017) (same); United States v.

Beach, Criminal Action No. 3:15CR12, 2017 WL 2177605 (E.D. Va.

May 17, 2017) (same); see also United States v. Deiter, 890 F.3d

1203, 1216 (10th Cir. 2018) (affirming that aiding and abetting

bank robbery was a violent felony pursuant to the Armed Career

Criminal Act (ACCA)). Therefore, Petitioner’s challenge on this

ground is simply without merit and will be denied.

    B.   First Amended § 2255 Motion and Supplement

    In his first Amendment, (Doc. 62), and Supplement, (Doc.

66), Petitioner presents four additional grounds for relief,

some of which restate previous claims. First, Petitioner

reasserts his claim that under Johnson his prior conviction for

common law robbery is no longer a valid crime of violence

predicate for purposes of the career offender enhancement.

(Amended Motion, (Doc. 62), at 4.) As noted above, Petitioner’s

claim on this ground fails under Beckles and under Gattis.

    Second, Petitioner reasserts his contention that under

Johnson his conviction for armed bank robbery is not a crime of

violence for purposes of the Guidelines or under § 924(c). (Id.

at 6–9.) However, as discussed above, the Fourth Circuit has



                             - 22 -
specifically held that armed bank robbery is a crime of violence

under the force clause of 924(c), and armed bank robbery

therefore does not involve the residual clause at issue in

Johnson. See McNeal, 818 F.3d at 153. Therefore, because the

Fourth Circuit in McNeal held that armed bank robbery satisfies

the force clause, Petitioner has no basis for challenging the

§ 924(c) conviction under Johnson.

    Third, in his Supplement to his first Amended Motion,

Petitioner brings an additional claim alleging that his prior

common law robbery conviction is no longer a valid predicate

under Mathis v. United States, ____ U.S. ____, 136 S. Ct. 2243

(2016), and United States v. Gardner, 823 F.3d 723 (4th Cir.

2016). However, such a challenge to a career offender sentence

enhancement under the advisory guidelines would not be

cognizable on collateral review. United States v. Foote, 784

F.3d 931, 936 (4th Cir. 2015). In addition, as discussed above,

with respect to Petitioner’s contention that his prior

conviction for common law robbery is no longer a valid crime of

violence predicate for purposes of the career offender

enhancement, Petitioner’s claim on this ground fails under

Beckles and under Gattis.




                             - 23 -
    Petitioner also brings a claim under United States v. Dean,

____ U.S. ____, 137 S. Ct. 1170 (2017), in his Supplement to

this Amended Motion. In Dean, the Supreme Court held that in

cases involving consecutive mandatory minimum sentences under 18

U.S.C. § 924(c), the sentencing judge may consider the overall

length of the sentence, including the mandatory consecutive

§ 924(c) sentence, in determining the appropriate sentence for

the underlying predicate offense using the sentencing factors in

18 U.S.C. § 3553(a). However, numerous district courts have

found that the decision in Dean did not recognize a new rule of

constitutional law that applies retroactively to § 2255

proceedings. See Habeck v. United States, 741 F. App’x 953, 954

(4th Cir. 2018) (affirming dismissal of § 2241 petition alleging

Dean claim because “Dean has not been held to apply

retroactively to cases on collateral review”). Therefore,

Petitioner cannot bring a claim under Dean and his claim on this

ground will be denied.

    C.   Second Amended § 2255 Motion and Supplement

    In his later Amended § 2255 Motion, (Doc. 74), and

Supplement, (Doc. 75), Petitioner reasserts his claim under

Mathis and brings additional claims under United States v.

O’Connor, 874 F.3d 1147 (10th Cir. 2017), and Nelson v.



                             - 24 -
Colorado, ___ U.S. ___, 137 S. Ct. 1249 (2017), challenging his

conviction under § 924(c). However, none of these cases provide

any basis for relief in this case.    As discussed above, the

Fourth Circuit has held that, even after Johnson, armed bank

robbery remains a crime of violence. See McNeal, 818 F.3d at

152. Therefore, Petitioner’s claims under Mathis and O’Connor

are both without merit and will be denied.

    In the Supplement, (Doc. 75), Petitioner also contends that

under Nelson, he should not have received a sentence enhancement

under U.S.S.G. § 2B3.1(b)(7)(B) for a loss totaling more than

$10,000 but less than $50,000 and should not have been ordered

to pay restitution in the full amount of $14,808.87.

Specifically, Petitioner challenges the calculation of the total

loss amount from the bank in the course of the bank robbery used

at sentencing, and instead contends that the court was bound by

the stated loss at trial. At trial, a portion of the stated

losses were excluded on hearsay grounds. (Trial Tr., Vol. 2

(Doc. 44) at 111–12.) Therefore, at trial, the jury was

presented with evidence of approximately $5,821.00 in losses,

but at sentencing the court calculated the total losses at

$14,808.87. (See Trial Tr., Vol. 3 (Doc. 42) at 40; Supplement

(Doc. 75) at 2.) Petitioner argues that, under Nelson, this



                             - 25 -
greater calculation at sentencing, which resulted in a one point

increase in his offense level and the imposition of restitution

of this amount, is improper because “[t]he [r]edacted amount is

considered dismissed conduct because [o]f the [h]earsay [r]ule.”

(Supplement (Doc. 75) at 2.) However, Petitioner’s argument is

simply without merit. The Supreme Court in Nelson held that a

state may not require a defendant to prove his/her innocence by

clear and convincing evidence in order to be entitled to a

refund of any costs, fees, or restitution that were paid as part

of a later overturned or invalid conviction. Nelson, 137 S. Ct.

at 1255. It is not clear how Nelson would apply to the case at

hand because Petitioner’s conviction was not held to be invalid

in any way.

    Moreover, in this case, the specific amount of loss that

was entered into evidence at trial, which excluded some amounts

based on hearsay, did not in any way acquit Petitioner of any

charges, and the issue of proof was considered at sentencing

under the rules applicable to that proceeding. (Sentencing Hr’g

Tr. (Doc. 42) at 5–10.) As noted in the discussion of this issue

at Petitioner’s sentencing, the inclusion of the additional

funds in the total loss amount at sentencing was appropriate

under the relevant conduct provision of the Guidelines, and



                             - 26 -
there is no evidence of any overturned or dismissed counts

against Petitioner. Therefore, Petitioner’s argument under

Nelson fails as a matter of law and his claim based on such will

be denied.

    E.   Motion to Amend

    Petitioner also filed a Motion to Amend, (Doc. 77), in

light of Sessions v. Dimaya, ____ U.S. ____, 138 S. Ct. 1204

(2018), and United States v. Fluker, 891 F.3d 541 (4th Cir.

2018). However, these decisions would not affect the outcome of

his § 2255 Motion. Petitioner first argues that under Dimaya he

should no longer be classified as a career offender and that his

§ 924(c) conviction is no longer valid.    The United States

Supreme Court in Dimaya extended to 18 U.S.C. § 16 the reasoning

of Johnson, which, as previously noted, upheld a vagueness

challenge under the Due Process Clause with respect to the Armed

Career Criminal Act, 18 U.S.C. § 924(e).    To the extent that

Petitioner is arguing that he should not have been classified as

a career offender, Dimaya did not extend that reasoning to the

advisory Guidelines.   Further, as previously noted, under

Beckles, the advisory Guidelines, specifically the career

offender enhancement, are not subject to the type of vagueness

challenge that prevailed in Johnson.   See Beckles, 137 S. Ct. at



                              - 27 -
895. Thus, like the petitioner in Beckles, Petitioner cannot

seek relief from his sentence based on that type of challenge.

Dimaya in no way overruled or altered the holding of Beckles

regarding challenges to the career offender enhancement.

Petitioner’s challenge to his § 924(c) conviction based on

Dimaya also fails as a matter of law. As previously discussed,

the Fourth Circuit in McNeal has already determined that armed

bank robbery is a crime of violence under the force clause of

§ 924(c)(3)(A). McNeal, 818 F.3d at 152. Therefore, Petitioner

cannot be afforded relief on his claim under Dimaya and this

claim is without merit.

    Next, Petitioner contends that under Fluker his prior

common law robbery conviction is no longer a valid predicate in

support of the career offender enhancement. However,

Petitioner’s claim on this basis also fails as a matter of law.

The Fourth Circuit in Fluker held that the defendant’s Georgia

robbery conviction did not qualify as a valid crime of violence

predicate because it was broader than the generic definition of

robbery as defined in United States v. Gattis, 877 F.3d 150 (4th

Cir. 2017). However, Petitioner’s prior common law robbery

convictions were North Carolina convictions, not Georgia

convictions. Therefore, Fluker cannot afford Petitioner any



                             - 28 -
relief. Moreover, as discussed above, Petitioner’s collateral

challenge to his career offender designation under the advisory

guidelines based on a vagueness grounds is barred by Beckles.

Thus, Petitioner’s challenge to his career offender designation

based on Fluker is also without merit and will be denied.

    F.   Motion for Judgment and For Counsel

    Petitioner later filed a Motion for Judgment on the

Pleadings, (Doc. 78), contending that he was entitled to

judgment because the Government failed to respond after being

ordered to do so. However, the Government filed a Response as

previously ordered, and no subsequent response was ordered or

required. Therefore, the Motion for Judgment on the Pleadings is

without basis and will be denied.

    Finally, Petitioner recently filed a Motion for Appointment

of Counsel, (Doc. 80). However, counsel was previously appointed

to represent Petitioner as to his claims under Johnson, and

appointed counsel noted that after reviewing the record, there

was no basis for filing a Reply in this case, (Doc. 72).

Petitioner has continued to present his claims, which the court

has considered. There is no basis for further appointment of

counsel in this case, and this request will be denied.




                             - 29 -
III. CONCLUSION

    Petitioner’s claims fail as a matter of law and he is

entitled to no relief under his § 2255 Motion, as amended and

supplemented.

    IT IS THEREFORE ORDERED that Petitioner’s Motion to Amend,

(Doc. 77), Motion for Judgment on the Pleadings, (Doc. 78), and

Motion to Appoint Attorney, (Doc. 80), are DENIED.

    IT IS FURTHER ORDERED that Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence, (Doc. 60), as amended and

supplemented, is DENIED, and this action is dismissed.

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 9th day of September, 2019.



                         _____________________________________
                             United States District Judge




                             - 30 -
